UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6035



DEXTER DRAKE COFFIN, III,

                                             Plaintiff - Appellant,

          versus

L.H. BREZEE; EUNICE BELVIN; A. D. MATHEWS,
Sheriff; EMSA CORRECTIONAL CARE,

                                            Defendants - Appellees,

          and

UNKNOWN OR IDENTIFIED MEDICAL EMPLOYEES OF
HENRICO COUNTY JAIL; HENRICO COUNTY JAIL,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-260-R)

Submitted:   April 15, 1996                   Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Dexter Drake Coffin, III, Appellant Pro Se. Michael Paul Falzone,
David Wayne Robinson, HIRSCHLER, FLEISCHER, WEINBERG, COX & ALLEN,
Richmond, Virginia; Carlyle Randoph Wimbish, III, Marvin Pierce
Rucker, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Coffin v. Brezee, No. CA-95-260-R (E.D. Va. Dec. 6, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2